Citation Nr: 0304839	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  95-36 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for residuals of a 
right middle finger injury.

3.  Entitlement to service connection for residuals of a neck 
and low back injury.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for residuals of a 
right wrist injury.

6.  Entitlement to service connection for residuals of a left 
wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1976 to March 
1995.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1995 RO rating decision that denied service 
connection for residuals of a right ankle injury, residuals 
of a right middle finger injury, residuals of a neck and back 
injury, migraine headaches, residuals of a right wrist 
injury, residuals of a left wrist injury, and a kidney 
disorder manifested by urinary tract infections.  In April 
1999, the Board remanded the case to the RO for additional 
development.

An August 2000 RO rating decision granted service connection 
for chronic urinary tract infections.  Hence, the issue of 
entitlement to service connection for a kidney disorder 
manifested by urinary tract infections is no longer for 
appellate consideration.


FINDINGS OF FACT

1.  The residuals of a right ankle injury in service were 
acute and transitory, and resolved without residual 
disability; a right ankle disorder is not demonstrated.

2.  The residuals of a right middle finger injury in service 
were acute and transitory, and resolved without residual 
disability; a right middle finger disability is not found.

3.  A cervical spine disability had its onset in service.

4.  The residuals of a low back injury in service were acute 
and transitory, and resolved without residual disability; a 
low back disorder is not demonstrated.

5. Migraine headaches had their onset in service.

6.  The residuals of a right wrist injury in service were 
acute and transitory, and resolved without residual 
disability; a right wrist disability is not demonstrated.

7.  The residuals of a left wrist injury in service were 
acute and transitory, and resolved without residual 
disability; a left wrist disability is not demonstrated.


CONCLUSIONS OF LAW

1.  A chronic right ankle disability was not incurred in or 
aggravated by active service; nor may arthritis of the right 
ankle be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A chronic right middle finger disability was not incurred 
in or aggravated by active service; nor may arthritis of the 
right middle finger be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

3.  Degenerative disc disease of the cervical spine was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2002).

4.  A low back disability was not incurred in or aggravated 
by active service; nor may arthritis of the low back be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

5.  Migraine headaches were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).

6.  A chronic right wrist disability was not incurred in or 
aggravated by active service; nor may arthritis of the right 
wrist be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

7.  A chronic left wrist disability was not incurred in or 
aggravated by active service; nor may arthritis of the left 
wrist be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims considered in this appeal, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and the extent of any right ankle, right 
middle finger, neck or low back, headaches, right wrist, and 
left wrist disabilities.  She and her representative have 
been provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In an August 2001 letter, the RO notified 
the veteran of the evidence needed to substantiate her 
claims.  This letter gave notice of what evidence the veteran 
needed to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claims and that there is no prejudice 
to her by appellate consideration of the claims at this time 
without providing additional assistance to her in the 
development of the claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating the 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for Residuals of a Right Ankle Injury

A.  Factual Background

The veteran had active service from October 1976 to March 
1995.

Service medical records show that the veteran was seen in 
September 1979 for complaints of right ankle pain for several 
weeks.  She could not recall any specific injury.  There was 
pain in the area of the dorsolateral foot near the ankle.  An 
X-ray of the right ankle revealed an old avulsion fracture.  
The impression was old fracture with tendonitis.  At her 
medical examination for retirement from service in July 1994, 
she complained of foot trouble.  A foot or ankle disorder was 
not found.

VA and private medical records show that the veteran was 
treated and evaluated for various medical problems from 1994 
to 2002.  The more salient medical reports related to the 
claims considered in this appeal are discussed in the 
appropriate sections of the decision.

The veteran underwent a VA medical examination in May 1995.  
She gave a history of an injury to the right ankle in 1977 
while pregnant but that she didn't realized it until 2 years 
later when she struck her tibia and an old fracture was found 
on X-ray of the right ankle.  No abnormality of the right 
ankle was found.

The veteran testified at a hearing before a RO hearing 
officer in July 1996 and before a member of the Board sitting 
at the RO in October 1997.  Her testimony was to the effect 
that she injured her right ankle in service but was uncertain 
as to the exact date.  

A private medical report shows that the veteran underwent a 
physical examination in November 1997.  The examination 
revealed that she was neurovascularly intact in the lower 
extremities.  She had some pain in the area of the sinus 
tarsi and with some motion of the subtalar joint.  There was 
also pain around the anterior lateral aspect of the ankle.  
X-rays failed to reveal any osteochondral lesions of the 
talus.  Questionable degeneration of the subtalar joint was 
seen.  

The veteran underwent a VA medical examination in August 
1999.  She gave a history of right ankle pain since an 
accident in 1987.  No abnormality of the right ankle was 
found.  X-rays of the right ankle were requested.  X-rays of 
the right ankle were negative.

The veteran underwent a VA medical examination in May 2002.  
She complained of weakness and soreness of the right ankle.  
No abnormality of the right ankle was found.  The diagnosis 
was right ankle weakness by history without clinical evidence 
to support the complaint.  X-rays of the right ankle were 
requested.  An addendum dated in May 2002 to the report of 
the May 2002 VA examination reveals that X-rays of the right 
ankle showed slight suboptimal images without evidence of 
fracture or dislocation.  

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The service medical records show that the veteran was seen in 
1979 for complaints of right ankle pain, and that X-ray of 
the right ankle revealed an old fracture.  The service 
medical records do not show that she was seen again for right 
ankle problems, and a right ankle condition was not found at 
the time of her medical examination in July 1994 for 
retirement from service.

The post service medical records reveal that the veteran 
reports a history of right ankle injury in 1977 while 
pregnant and that residuals of that injury were not found 
until 1979.  The post service medical records, including X-
rays of the right ankle, do not show the presence of any 
significant right ankle abnormality.  X-rays were negative at 
the time of her VA medical examination in May 2002, and the 
examiner found no right ankle disability other than weakness 
reported by the veteran.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the veteran's right 
ankle condition in service was acute and transitory, and that 
this condition resolved without residual disability, because  
a chronic right ankle disability is not demonstrated after 
service.  Hence, the evidence does not show residuals of a 
right ankle injury.  The preponderance of the evidence is 
against the claim for such residuals, and the claim is 
denied.


II.  Service Connection for Residuals of an Injury to the 
Right Middle Finger

A.  Factual Background

Service medical records reveal that the veteran was seen for 
swelling of the PIP (proximal interphalangeal) joint of the 
3rd finger of the right hand in April 1985.  X-ray of the 
finger showed no significant abnormalities.  The assessment 
was soft tissue trauma.  A right middle finger disability was 
not found at her medical examination in July 1994 for 
retirement from service.

At the May 1995 VA medical examination, the veteran reported 
injury to the middle finger of her right hand in a bowling 
accident around 1983.  There was some swelling of the PIP 
joint of the 3rd finger of the right hand.  No other 
significant abnormality of this finger was found.  

The veteran testified at hearings in July 1996 and October 
1997.  Her testimony was to the effect that she injured the 
3rd finger of her right hand in a bowling accident in 
service.

A private medical report dated in December 1997 notes that 
the veteran had decreased range of motion of the first PIP 
joint of the 3rd finger of the right hand due to chip 
fracture.  It was reported that the chip fracture had been 
found on X-rays in service, but that the X-rays were not 
available for review.

The veteran underwent a VA examination in August 1999.  She 
gave a history of a chip fracture in the 3rd finger of the 
right hand in service.  No clinical findings were found 
except for pain.  The examiner reviewed the evidence of 
record and disagreed with the finding in a private medical 
report that the veteran had limitation of motion of the PIP 
joint of the 3rd finger of the right hand.  X-rays of the 
right hand were requested.  X-rays of the right hand in 
August 1999 were negative.  

At the VA medical examination in May 2002, the veteran 
complained of multiple joint pains due to various accidents 
in service.  A right finger disability was not found.

B.  Legal Analysis

The service medical records show that the veteran was seen 
for a swollen PIP joint of the right finger in 1985.  X-rays 
of the finger at that time were essentially negative.  Nor 
was a right finger disability found at the time of her 
medical examination in July 1994 for retirement from service.

The post service medical records show that the veteran 
complains of pain in the 3rd finger of the right hand and a 
private medical report dated in December 1997 notes the 
presence of limitation of motion of that finger.  The 
evidence as a whole is against the finding of limitation of 
motion of the PIP joint of the 3rd finger of the right hand.  
She underwent VA examinations in 1999 and 2002, including X-
rays of the right hand in August 1999, and a right finger 
disability with limitation of motion was not found.

After consideration of all the evidence, including the 
veteran's testimony at hearings, the Board finds that it 
reveals the right finger condition in service was acute and 
transitory, and resolved without residual disability.  The 
evidence does not demonstrate that presence of a chronic 
right finger disability, and the preponderance of the 
evidence is against the claim for service connection for such 
disability.  Hence, the claim is denied.


III.  Service Connection for a Neck and Low Back Injury

A.  Factual Background

Service medical records show that the veteran was seen in May 
1982 following a motorcycle accident.  She complained of 
various abrasions.  There were no complaints of neck or low 
back problems.  In July 1984, she was hospitalized after 
falling off her motorcycle on the previous day and losing 
consciousness for about one minute.  She had several 
superficial abrasions of the right shoulder and right knee.  
X-rays of the head, right shoulder, and right knee were all 
normal.  The diagnosis was status post motorcycle accident 
with multiple superficial abrasions and a deep right knee 
laceration.  In November 1991, she was seen for back pains 
that started after heavy lifting.  The assessment was 
lumbosacral strain.  A low back or neck disorder was not 
found at her medical examination in July 1994 for retirement 
from service.

A private medical report dated in January 1995 shows that the 
veteran was seen in March 1994 for complaints of neck injury 
and shoulder pain, intermittent migraine headaches, and 
intermittent low back pain.  The signatory, a chiropractor, 
opined that the veteran's condition was chronic.

The veteran underwent a VA medical examination in May 1995.  
There were no complaints or findings related to the neck or 
low back.

A report from a chiropractor dated in July 1996 notes that 
the veteran was being treated for neck pain, headaches, and 
low back pain.  The signatory opined that the veteran's 
condition was chronic.

The veteran testified at hearings in July 1996 and October 
1997.  Her testimony was to the effect that she had neck and 
low back conditions since a motorcycle accident in service in 
1984.

A report from a chiropractor dated in October 1997 notes that 
the veteran had worsening symptoms related to her cervical 
spine.  The signatory related that the veteran had numbness 
and tingling in her hands and fingers.  

A report from a chiropractor dated in December 1997 notes 
that the veteran received continuous treatment for back pain, 
neck and shoulder stiffness, pain between the shoulders, and 
pain in the low back.  It was noted that X-rays of the 
cervical spine revealed degenerative joint disease of the 
cervical spine.  The signatory opined that the cervical spine 
condition of the veteran was due to trauma sustained in 2 
motorcycle accidents in service.

At the August 1999 VA examination, the veteran complained of 
low back and neck problems since an accident in service.  
Clinically she was found to have low back, upper back, and 
neck pain.  X-rays were requested.  X-rays of the lumbosacral 
spine in August 1999 showed no abnormalities.  X-rays of the 
cervical spine demonstrated some narrowing and spurring and 
kyphotic angulation of the cervical spine at the C5-6 level 
with neural foraminal spurring in the cervical spine at the 
C5-6 level on the right.

At the May 2002 VA examination, the veteran complained of 
frequent neck stiffness and occasional neck pain.  She 
complained of transient low back pain.  The diagnosis was 
degenerative arthritic changes at C5-6 with neuroforaminal 
complaints.  A low back disorder was not found.  X-rays of 
the cervical spine were requested.  The addendum to the 
report of this examination dated in May 2002 notes that X-
rays of the cervical spine revealed degenerative disk disease 
at C5-6 with right neural foraminal stenosis at C3-4 and C5-6 
of moderate severity. 

B.  Legal Analysis

The service medical records show that the veteran was seen 
for a low back problems in 1991 after heavy lifting, and 
lumbosacral strain was diagnosed.  The service medical 
records do not show that she had further problems with the 
low back and a low back condition was not found at her 
medical examination in July 1994 for retirement from service.  
The service medical records do not show a neck disorder, but 
a private medical report of her treatment in 1994 while she 
was still in service reveals that she was seen for neck and 
low back conditions.

The post service medical records reveal that the veteran 
complains of intermittent low back problems, but those 
records do not show the presence of a chronic low back 
disability.  She underwent VA medical examinations in 1999 
and 2002, including X-rays of the lumbosacral spine in 1999, 
that were negative for a low back disorder.  The post-service 
medical records, however, do show that she has degenerative 
disc disorder of the cervical spine as noted on the addendum 
dated in May 2002 to the VA medical examination in that 
month, and a chiropractor links the veteran's cervical spine 
condition to accidents in service.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the veteran's low 
back condition in service was acute and transitory, that the 
acute low back condition in service resolved without residual 
disability, and that a chronic low back disorder is not 
demonstrated after service.  38 C.F.R. § 3.303(b).  Hence, 
the preponderance of the evidence is against the claim for 
residuals of a low back injury, and the claim is denied.

The Board also finds that evidence reveals that the veteran 
has degenerative disc disease of the cervical spine that had 
its onset in service, and that the evidence supports granting 
service connection for this condition.  Therefore, her claim 
for service connection for residuals of a cervical spine 
injury is granted.


IV.  Service Connection for Migraine Headaches

A.  Factual Background

Service medical records show that the veteran was 
hospitalized in July 1984 after falling off her motorcycle on 
the previous day and losing consciousness for about one 
minute.  She had several superficial abrasions of the right 
shoulder and right knee.  X-rays of the head, right shoulder, 
and right knee were all normal.  The diagnosis was status 
post motorcycle accident with multiple superficial abrasions 
and a deep right knee laceration.  In July 1993, she was seen 
for complaints of headaches and treated with medication.  At 
the time of her medical examination in July 1994 for 
retirement from service she had complaints of headaches.

A private medical report dated in January 1995 shows that the 
veteran was seen in March 1994 for complaints of neck injury 
and shoulder pain, intermittent migraine headaches, and 
intermittent low back pain.  The signatory, a chiropractor, 
opined that the veteran's condition was chronic.

At a VA medical examination in May 1995, the veteran 
complained of headaches.  It was noted that she started 
getting migraine headaches after a tubal ligation in service 
that were related sequelae with abnormal periods.  These 
headaches resolved somewhat after treatment with Premarin and 
Provera, but she occasionally had headaches in the back of 
her neck going up to her head.  Those headaches were relieved 
with Tylenol, Excedrin, rest, and chiropractic care.

A report from a chiropractor dated in July 1996 notes that 
the veteran was being treated for neck pain, headaches, and 
low back pain.  The signatory opined that the veteran's 
condition was chronic.

The veteran testified at hearings in July 1996 and October 
1997.  The testimony was to the effect that she began getting 
headaches while in service.

The veteran underwent a VA medical examination in August 
1998.  She gave a history of headaches since around 1984 and 
that she had mild headaches approximately twice a month.  She 
reported a history of debilitating headaches, but that 
multiple visits to a chiropractor had resolved those 
headaches to the extent that she did not have even one 
debilitating headache per year.  The assessment was chronic 
headaches.  The examiner who reviewed the evidence in the 
veteran's claims folder noted that she had been seen in 
service in July 1984 following a motorcycle accident with 
significant enough injuries to warrant head X-rays.

A report from a chiropractor dated in October 1991 notes that 
the veteran receives treatment for chronic headaches.  

B.  Legal Analysis

Service medical records reveal that the veteran was seen for 
various complaints following a motorcycle accident in July 
1984.  Headaches were not noted, but X-rays of her head were 
taken, and it was noted that she had loss consciousness for 
about one minute.  The service medical records also show that 
she was seen for headaches in July 1993 and prescribed 
medication, and that she continued to complain of headaches 
at the time of her medical examination in July 1994 for 
retirement from service.

The post service medical records reveal that the veteran has 
continuously been treated for headaches, sometimes classified 
as migraines, since separation from service.  The report of 
her VA medical examination in August 1999 indicates that the 
veteran's headaches are consistent with trauma following a 
motorcycle accident in 1984.

After consideration of all the evidence, including the 
testimony, the Board finds that it shows the veteran has had 
migraine headaches continuously since accidents and other 
incidents in service.  The evidence as a whole supports 
granting service connection for migraine headaches, and the 
claim for service connection for migraine headaches is 
granted.


V.  Service Connection for Residuals of Right and Left Wrist 
Injuries

A.  Factual Background

Service medical records reveal that the veteran was seen for 
a left wrist condition in October 1979 following an accident 
playing volleyball.  X-ray of the left hand and wrist 
revealed no significant abnormalities.  She was treated with 
a splint.  In October 1983 she was seen for right wrist pain 
following an accident.  She was treated with a splint.  The 
right wrist pain continued and she underwent orthopedic 
consultation in January 1984.  It was noted that X-ray of the 
right wrist was within normal limits.  The impression was 
triangular fibrocartilage tear.  A report of her treatment 
later in January 1984 notes an assessment of right wrist 
tendonitis.  A right or left wrist condition was not found at 
her medical examination in July 1994 for separation from 
service.

The veteran underwent a VA medical examination in May 1995.  
She gave a history of a right wrist injury in service 
following a volleyball accident.  No abnormalities of the 
right wrist were found.

The veteran testified at hearings in July 1996 and October 
1997.  Her testimony was to the effect that she had sustained 
wrist injuries in service and that service connection should 
be granted for right and left wrist conditions.

A report from a chiropractor received in October 1997 notes 
that the veteran had a history of 2 wrist injuries in 
service.  One injury was to the left wrist following a 
volleyball accident and the other injury was to the right 
wrist after lifting weights.  The signatory opined that the 
veteran had chronic right and left wrist conditions related 
to soft tissue repair.  In another report dated in December 
1997, the signatory opined that the veteran probably had 
carpal tunnel syndrome of the wrists.

The veteran underwent a VA medical examination in August 
1999.  She complained of right and left wrist pain, and gave 
a history of accidents to the right and left wrists in 
service.  No significant abnormalities of the right or left 
wrist were found.  X-rays were requested.  The examiner 
reviewed the evidence in the veteran's claims folder, 
including the report of the chiropractor who diagnosed 
probable carpal tunnel syndrome of the wrists, and disagreed 
with such a diagnosis as both Tinel's sign and Phalen's sign 
were negative on examination, and there was no evidence of 
any thenar atrophy or numbness of the hands or wrists.  X-
rays of the right wrist in August 1999 were negative.  The X-
rays of the left wrist were negative except for a remote 
fracture of the left ulnar styloid.

The veteran underwent a VA examination in May 2002.  She 
complained of frequent pain, numbness, and weakness of both 
wrists following accidents in service.  No significant 
abnormalities of the right or left wrist were found.  The 
diagnosis was status post old fracture of left ulnar styloid 
without evidence of residual impairment.  X-rays of the 
wrists were requested.  The addendum dated in May 2002 to the 
report of the VA examination in May 2002 reveals that X-rays 
of the right and left wrists were unremarkable and without 
evidence of acute fracture or dislocation.

B.  Legal Analysis

The service medical records reveal that the veteran was seen 
for right and left wrist problems following accidents to her 
wrists.  X-rays of the right and left wrists in service were 
negative and a right or left wrist condition was not found at 
the time of her medical examination in July 1994 for 
retirement from service.

The post service medical records show that the veteran 
continues to complain of right and left wrist problems, but 
do not show the presence of a chronic right or left wrist 
disorder.  The December 1997 report from a chiropractor 
opines that the veteran may have carpal tunnel syndrome of 
the wrists, but this opinion is speculative because the 
opposite is equally possible.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Additionally, the examiner who conducted 
the August 1999 VA examination and reviewed the evidence in 
the veteran's claims folder concluded that the veteran did 
not have carpal tunnel syndrome of the wrists or other 
significant disability of the wrist based on examination of 
the veteran and review of the evidence in the claims folder.  
Nor was a right or left wrist disorder found at the veteran's 
VA examination in May 2002 that included X-rays of her 
wrists.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that it reveals the 
veteran's right and left wrist conditions in service were 
acute and transitory, and resolved without residual 
disability.  The evidence does not demonstrate the presence 
of a chronic right or left wrist disorder, and the 
preponderance of the evidence is against the claim for 
service connection for such disorder.  The claim for service 
connection for right and left wrist disorders is denied.

The Board recognizes the veteran's statements and testimony 
to the effect that she has residuals of a right ankle injury, 
residuals of a right middle finger injury, residuals of a low 
back injury, and residuals of right and left wrist injuries 
due to accidents in service, but that evidence is not 
considered competent because the record does not show she has 
the training, education or experience to make medical 
conclusions, opinions or statements.  38 C.F.R. § 3.159(a)(1) 
(2002).

The benefit of the doubt doctrine is not for application with 
regard to the claims for service connection for residuals of 
a right ankle injury, residuals of a right middle finger 
injury, residuals of a low back injury, residuals of a right 
wrist injury, and residuals of a left wrist injury because 
the preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)












ORDER

Service connection for residuals of a right ankle injury is 
denied.

Service connection for residuals of a right middle finger 
injury is denied.

Service connection for degenerative disc disease of the 
cervical spine is granted.

Service connection for residuals of a low back injury is 
denied.

Service connection for migraine headaches is granted.

Service connection for residuals of a right wrist injury is 
denied.

Service connection for residuals of a left wrist injury is 
denied.



________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

